Case 1:19-cv-02904-RDM Document5 Filed 10/01/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF THE DISTRICT OF COLUMBIA

 

SECURITIES AND EXCHANGE COMMISSION | CaseNo. [{@ = cy ~24 ot
100 F Street, N.E. ,
Washington, D.C. 20549,
Plaintiff,
Vv.

MYLAN N.V.,

Defendant.

 

 

FINAL JUDGMENT AS TO DEFENDANT MYLAN N.V.

The Securities and Exchange Commission having filed a Complaint and Defendant
Mylan N.V. having entered a general appearance; consented to the Court’s jurisdiction over
Defendant and the subject matter of this action; consented to entry of this Final Judgment
without admitting or denying the allegations of the Complaint (except as to jurisdiction); waived
findings of fact and conclusions of law; and waived any right to appeal from this Final Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating Sections 17(a)(2) and (3) of the Securities
Act of 1933 (the “Securities Act’””) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the
use of any means or instruments of transportation or communication in interstate commerce or
by use of the mails, directly or indirectly: (i) to obtain money or property by means of any untrue
statement of a material fact or any omission of a material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading; or

(ii) to engage in any transaction, practice, or course of business which operates or would operate
Case 1:19-cv-02904-RDM Document5 Filed 10/01/19 Page 2 of 6

as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

II.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from filing with the Commission any periodic or other
report pursuant to Section 13(a) of the Securities Exchange Act of 1934 (the “Exchange Act’)
[15 U.S.C. § 78m(a)] which contains any untrue statement of material fact, or which omits to
state a material fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, or which fails to comply in any
material respect with the requirements of Section 13(a) of the Exchange Act [15 U.S.C. §
78m(a)] or Rules 12b-20, 13a-1, 13a-11, or 13a-13 promulgated thereunder [17 C.F.R. §§
240.12b-20, 240.13a-1, 240.13a-11, and 240.13a-13].

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IIL.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
Case 1:19-cv-02904-RDM Document5 Filed 10/01/19 Page 3 of 6

permanently restrained and enjoined from violating, directly or indirectly, Section 13(b)(2)(A) of
the Exchange Act [15 U.S.C. § 78m(b)(2)(A)] by failing to make and keep books, records, and
accounts, which, in reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the issuer.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IV.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant 1s
permanently restrained and enjoined from violating, directly or indirectly, Section 13(b)(2)(B) of
the Exchange Act [15 U.S.C. § 78m(b)(2)(B)] by failing to devise and maintain a system of
internal accounting controls sufficient to provide reasonable assurances that: (a) transactions are
executed in accordance with management’s general or specific authorization; (b) transactions are
recorded as necessary to permit preparation of financial statements in conformity with generally
accepted accounting principles or any other criteria applicable to such statements, and to
maintain accountability for assets; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
Case 1:19-cv-02904-RDM Document5 Filed 10/01/19 Page 4 of 6

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

V.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
is liable for a civil penalty in the amount of $30,000,000.00 pursuant to Section 20(d) of the
Securities Act [15 U.S.C. § 77t(d)] and Section 21(d) of the Exchange Act [15 U.S.C. § 78u(d)].
Defendant shall satisfy this obligation by paying $30,000,000.00 to the Securities and Exchange
Commission within 30 days after entry of this Final Judgment. '

Defendant may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofin.htm. Defendant may also pay by certified check, bank
cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Mylan, N.V. as a defendant in this action; and specifying that payment is made
pursuant to this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part
Case 1:19-cv-02904-RDM Document5 Filed 10/01/19 Page 5 of 6

of the funds shall be returned to Defendant.

Defendant shall pay post judgment interest on any delinquent amounts pursuant to 28
US.C. § 1961. The Commission shall hold the funds, together with any interest and income
earned thereon (collectively, the “Fund”).

The Commission may propose a plan to distribute the Fund subject to the Court’s
approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund
provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain
jurisdiction over the administration of any distribution of the Fund. If the Commission staff
determines that the Fund will not be distributed, the Commission shall send the funds'paid
pursuant to this Final Judgment to the United States Treasury.

Regardless of whether any such Fair Fund distribution is made, amounts ordered to be
paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the
government for all purposes, including all tax purposes. To preserve the deterrent effect of the
civil penalty, Defendant shall not, after offset or reduction of any award of compensatory
damages in any Related Investor Action based on Defendant’s payment of disgorgement in this
action, argue that it is entitled to, nor shall it further benefit by, offset or reduction of such
compensatory damages award by the amount of any part of Defendant’s payment of a civil
penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such
a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty
Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset
to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall
not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor
Case 1:19-cv-02904-RDM Document5 Filed 10/01/19 Page 6 of 6

Action” means a private damages action brought against Defendant by or on behalf of one or
more investors based on substantially the same facts as alleged in the Complaint in this action.
VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
shall comply with all of the undertakings and agreements set forth therein.

VII.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

pated: 0 Reh, (2.019 VEY ». Mp

UNITED STAKES DISTRICT JUDGE
